"In the absence of evidence to the contrary, it may be inferred that a liquor called for and delivered and paid for as whisky is whisky, and therefore an intoxicating liquor." Tompkins
v. State, 2 Ga. App. 639 (58 S.E. 1111); Lewis v.  State, 6 Ga. App. 779 (65 S.E. 842); Howard v. State, 7 Ga. App. 61 (2) (65 S.E. 1076); Shaw v. Atlanta, 11 Ga. App. 391 (5) (75 S.E. 486); Thompson v. State, 12 Ga. App. 201 (76 S.E. 1072); Smith v. State, 17 Ga. App. 118
(86 S.E. 283); Jenkins v. State, 24 Ga. App. 542
(101 S.E. 691); Dunn v. State, 32 Ga. App. 491
(123 S.E. 905); Shefton v. State, 44 Ga. App. 303, 305
(161 S.E. 281). The evidence supported the verdict, and the court did not err in denying new trial.
                        DECIDED JANUARY 30, 1942.
The State's witness, an agent of the State Revenue Department, testified as follows: "On the first day of November, 1940, . . I saw Wesley Suits and I bought some whisky from him. About 12:05 p. m. I drove up to Bagley's store and Wesley Suits came out to the car, and I asked him if there was anybody there who could sell me a pint of whisky, and he said, `Yes,' [that] he could wait on me; and I asked him what kind he had and he said he had Paul Jones and American Rye. And I said that would be all right, that I would take a pint of American Rye, and he stepped over to a Chevrolet coupe that was parked at the corner of the store . . and he reached in the coupe and brought me a pint of whisky to me in the car, and I gave him a dollar and *Page 589 
a quarter for the whisky; and he made the remark that it was better than the usual whisky because it was four years old. . . The whisky had a stamp on it." Another State's witness testified: "The contents of the bottle looked like whisky, but I did not taste it; but it did have a State revenue stamp on it. . . I can not positively say it was whisky, because I neither smelled it nor tasted it." The defendant stated: "I only know . . I never seen him [the revenue agent] until he came over there with Mr. Russell, and that's the first time I ever seen him. I never sold him any whisky."
Under the principle announced in the headnote and supported by the cases therein cited the assignments of error under the general grounds are without merit.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.